IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-60185
                         Conference Calendar


GURMIT SINGH,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                          - - - - - - - - - -
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A-93-499-484
                          - - - - - - - - - -
                           February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gurmit Singh petitions this court to review the decision of

Board of Immigration Appeals (BIA) denying his application for

asylum.   He challenges the Immigration Judge’s adverse

credibility determination.    We do not review decisions based upon

credibility determinations.    See Chun v. INS, 40 F.3d 76, 78 (5th

Cir. 1994).    Singh’s petition for review is DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.